Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al.  (Pub. No. US 2016/0114259 A1) in view of Kushwah et al.  (Patent No. US 8,990,162 B1).

As to claim 1, Ahrens discloses an apparatus comprising: 
at least one processing device comprising a processor ((processors) (paragraphs  0089-0092) coupled to a memory (memory) (paragraph 0093); 
said at least one processing device being configured: 
to generate a current snapshot set for a consistency group comprising a plurality of storage volumes subject to replication from a source storage system to a target storage system (paragraph 0006); 
Ahrens discloses the concept of comparing the time of the snapshot (paragraph 0006).  However, Ahrens does not disclose to compare one or more configuration attributes of the current snapshot set to one or more configuration attributes of a previous snapshot set generated for the consistency group; to detect a change in at 
On the other hand, Kushwah discloses to compare one or more configuration attributes of the current snapshot set to one or more configuration attributes of a previous snapshot set generated for the consistency group; to detect a change in at least one configuration attribute of the current snapshot set relative to the previous snapshot set based at least in part on the comparing; and to communicate the detected change in the configuration attribute from the source storage system to the target storage system so as to permit the target storage system to implement a corresponding configuration update for the consistency group (when a full backup is conducted blocks used to store file system metadata (e.g., inode table in Unix operating system, Master File Table in Microsoft Windows, etc.) are noted.  A timestamp is associated with system metadata as generated and stored in the full backup.  On incremental backup, blocks that have been changed are filtered to identify which blocks are associated with file system metadata (e.g., MFT zone of blocks).  The file system metadata stored in those blocks is parsed and analyzed to determine which have been modified since the last backup, i.e., which are associated with file system objects that have been created and/or modified since the last backup.  The modified file system metadata is processed and sent to the backup server, where it is used to update a copy of the file system metadata as stored in connection with the full backup to provide a complete snapshot of the state of the file system at the time of the incremental backup) (col. 2, lines 17-35).  The modified system metadata is the configuration attribute of the snapshot and the modified 
Therefore, it would have been obvious to one ordinary skill in the art before the effective fling date of the instant application to modify Ahrens to include modified system metadata is the configuration attribute of the snapshot and the modified system metadata was processed and sent to the backup server as to communicate the detect change in the configuration attribute from the source to the target storage system as disclosed by Ahrens to provide the consistency to restore when needs.

As to claim 2, Ahrens discloses the apparatus of claim 1 wherein said at least one processing device is implemented at least in part within the source storage system (source storage system replicates snapshots stored on the source storage system) (abstract).

As to claim 3, Ahrens discloses the apparatus of claim 2 wherein said at least one processing device comprises at least a portion of a storage controller of the source storage system ((source storage system replicates snapshots stored on the source storage system) (abstract) (source system controls the process).

As to claim 4, Ahrens discloses the apparatus of claim 1 wherein the storage volumes comprise respective logical storage volumes each comprising at least a portion of a physical storage space of one or more storage devices (storage volumes 115a – 115b) (fig. 1).

As to claim 5, Ahrens discloses the apparatus of claim 1 excepting for wherein detecting a change in at least one configuration attribute of the current snapshot set relative to the previous snapshot set comprises detecting a change in a size of at least one of the storage volumes.  However, kushwah discloses wherein detecting a change in at least one configuration 

As to claim 8, Ahrens discloses he apparatus of claim 1 wherein the generating, comparing, detecting and communicating are performed as part of an ongoing replication process carried out between the source storage system and the target storage system (paragraph 0006).



As to claim 10, Ahrens discloses the apparatus of claim 8 wherein the ongoing replication process (snapshots) comprises synchronous replication of the consistency group in which host writes to the consistency group are mirrored from the source storage system (source database 115b, 115a) (fig. 1) to the target storage system (virtual database system 130c, 130b, 130a) (fig. 1) as the writes are made at the source storage system (source database 115b, 115a) (fig. 1).

As to claim 11, Ahrens discloses the apparatus of claim 1 excepting for wherein implementing a corresponding configuration update for the consistency group comprises updating an active snapshot set for the consistency group in the target storage system to reflect the change in the configuration attribute.  However, Kushwah discloses excepting for wherein implementing a corresponding configuration update for the consistency group comprises updating an active snapshot set for the consistency group in the target storage system to reflect the change in the configuration attribute (a new or modified system metadata record is append to the previously copied directory metadata or in node metadata file, and the previously copied inode index file is updated to point to the new or modified record) (col. 4, lines 48-52).  This passage discloses the configuration update for snapshot in the target storage system.  Therefore, it would have been obvious to one to ordinary skill in the art before the effective filing date of the instant application to modify teaching of Ahrens to include the configuration update for snapshot in the target storage system as disclosed by Kushwah to update the version of the snapshot when changes made to the source.



As to claim 13, Ahrens discloses he apparatus of claim 11 excepting for wherein implementing a corresponding configuration update for the consistency group further comprises refreshing the consistency group in the target storage system utilizing configuration attributes of the updated active snapshot set.  Kushwah discloses wherein implementing a corresponding configuration update for the consistency group further comprises refreshing the consistency group in the target storage system utilizing configuration attributes of the updated active snapshot set (a new or modified system metadata record is append to the previously copied directory metadata or in node metadata file, and the previously copied inode index file is updated to point to the new or modified record) (col. 4, lines 48-52).  This passage discloses the configuration update for snapshot in the target storage system another word refresh.  Therefore, it would have been obvious to one to ordinary skill in the art before the effective filing date of the instant application to modify teaching of Ahrens to include the configuration update for snapshot 

As to claim 14, Ahrens discloses the apparatus of claim 11 wherein the consistency group in the target storage system is refreshed utilizing one or more configuration attributes of the updated active snapshot set in conjunction with reassignment of the consistency group in the target storage system to a subsequent snapshot generated for the consistency group.  Kushwah discloses wherein implementing a corresponding configuration update for the consistency group further comprises refreshing the consistency group in the target storage system utilizing configuration attributes of the updated active snapshot set (a new or modified system metadata record is append to the previously copied directory metadata or in node metadata file, and the previously copied inode index file is updated to point to the new or modified record) (col. 4, lines 48-52).  This passage discloses updating the configuration attributes to the modified record or new as to reassign the consistency group in the target storage system to a subsequent snapshot.  Therefore, it would have been obvious to one to ordinary skill in the art before the effective filing date of the instant application to modify teaching of Ahrens to include updating the configuration attributes to the modified record or new as to reassign the consistency group in the target storage system to a subsequent snapshot as disclosed by Kushwah to update the version of the snapshot when changes made to the source. 
Claim 15 is rejected under the same reason as to claim 1, Ahrens discloses a method (methods) (paragraph 0090) and wherein the method (methods) (paragraph 0090) is implemented by at least one processing device comprising a processor (processors) (paragraphs  0089-0092) coupled to a memory (memory) (paragraph 0093). 	Claim 16 is rejected under the same reason as to claim 8.

Claim 17 is rejected under the same reason as to claim 11

As to claim 18, Ahrens discloses computer program product comprising a non-transitory processor-readable storage medium (memory) (0093) having stored therein program code of one or more software programs (algorithms) (paragraph 0093), wherein the program code when executed by at least one processing device (processors) (paragraph 0089-0092) causes said at least one processing device.

Claim 19 is rejected under the same reason as to claim 8.

Claim 20 is rejected under the same reason as to claim 11.

3.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al.  (Pub. No. US 2016/0114259 A1) in view of Kushwah et al.  (Patent No. US 8,990,162 B1) and further in view of Clayton et al.  (Pub. No. US 2013/0246367).
As to claim 6, Ahrens discloses the apparatus of claim 1 and Kushwal discloses the changes to configuration attribute of the snapshot.  Both Ahrens and Kushwal was not explicitly disclose wherein detecting a change in at least one configuration attribute of the current snapshot set relative to the previous snapshot set comprises detecting a change in an identity of at least one of the storage volumes.  On the other hand, Clayton discloses wherein detecting a change in at least one configuration attribute of the current snapshot set relative to the previous snapshot set comprises detecting a change in an identity of at least one of the storage volumes (upon detecting changes to the storage configuration at the secondary site, the method transmits remote metadata describing the changes to the primary site and stores the remote metadata at the primary site) (abstract and paragraph 0030).  This discloses detecting changes 

As to claim 7, Ahrens discloses the apparatus of claim 6 and Kushwal discloses the changes to configuration attribute of the snapshot.  Both Ahrens and Kushwal do not explicitly disclose wherein detecting a change in an identity of at least one of the storage volumes comprises detecting a change in a Small Computer System Interface (SCSI) identity of at least one of the storage volumes.  Both Ahrens and Kushwal was not explicitly disclose wherein detecting a change in an identity of at least one of the storage volumes comprises detecting a change in a Small Computer System Interface (SCSI) identity of at least one of the storage volumes.  On the other hand, Clayton discloses wherein detecting a change in an identity of at least one of the storage volumes comprises detecting a change in a Small Computer System Interface (SCSI) identity of at least one of the storage volumes (upon detecting changes to the storage configuration at the secondary site, the method transmits remote metadata describing the changes to the primary site and stores the remote metadata at the primary site) (abstract and paragraph 0030).  This discloses detecting changes to the storage configuration (of mirror the change propagate to the primary storage wherein changes to the storage configuration can be small computer system interface (SCIS) identity of the storage.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching both Ahrens and Kushwal to include detecting changes to the storage configuration (of mirror the change propagate to the primary storage wherein changes .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	RIFE (Pub. No. US 2018/0198698 A1) is a system of updating the device metadata table which updates the node id.  RIFE disclose the similar concept of claimed invention.


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154